 



Exhibit 10(dd)
KEITHLEY INSTRUMENTS. INC.
DEFERRED COMPENSATION PLAN
          This Deferred Compensation Plan is established this 11th day of
February, 1984 by Keithley Instruments, Inc. (the “Company”) in accordance with
the terms and provisions as set forth below:

1.   Definitions       Whenever used in the Deferred Compensation Plan and the
applicable forms under the Plan, namely, the Irrevocable Election to Participate
and the Beneficiary Designation, the following terms shall have the respective
meanings set forth below unless otherwise expressly provided, and when the
defined meaning is intended, the term is capitalized:

  a.   Account — means the bookkeeping liability established to reflect each
Participant’s deferred compensation together with interest thereon.     b.  
Board — means the Board of Directors of Keithley Instruments, Inc.     c.  
Bonus — means any cash bonus which may be payable to an Employee.     d.  
Committee — means the Compensation Committee of the Board or such other
Committee composed of no fewer than three (3) members as may be designated by
the Board to administer this Plan.     e.   Company — means Keithley
Instruments, Inc., or any successor thereto.     f.   Employee — means an
individual who is employed by the Company or a Subsidiary on a full-time basis
in a managerial or executive capacity.     g.   Irrevocable Election to
Participate or Irrevocable Election Agreement — means the irrevocable election
agreement which must be executed by a Participant in order for the Employee to
participate in any Year.

Page 1



--------------------------------------------------------------------------------



 



  h.   Participant — means an Employee who may receive a Performance Award or
other Supplemental Compensation in any Year and who has been designated by the
Committee or its designate(s) as eligible for participation in the Plan for that
Year.     i.   Performance Award — means any cash bonus or Performance Award
which may be payable to an Employee.     j.   Plan — means this Deferred
Compensation Plan as it may be amended from time to time.     k.   Retirement —
means the date of retirement according to the terms of the Company’s Employees’
Pension Plan or the terms of any Subsidiary’s pension plan.     l.   Subsidiary
— means any corporation at least fifty percent (50%) of the voting shares of
which is owned by the Company either directly or indirectly and which has been
authorized by the Board to participate in the Plan.     m.   Supplemental
Compensation — means compensation payable to an Employee which is in addition to
an Employee’s salary and which the Committee, in its sole discretion, may deem
to be deferrable, either in whole or in part, under the terms and conditions of
the Plan.     n.   Termination — means termination of employment for any reason
other than Retirement including death, disability, resignation or release from
employment with the Company or a Subsidiary.     o.   Year or Plan Year — means
the Company’s fiscal year which ends on each September 30 during which the Plan
is in effect.

2.   Purpose of the Plan       The purpose of the Plan is to furnish a benefit
to those Employees who contribute to the success of the Company and to assist
the Company in attracting and retaining such Employees.   3.   Establishment of
the Plan       The Plan is established effective as of October 1, 1983.

Page 2



--------------------------------------------------------------------------------



 



4.   Administration of the Plan       The Committee shall manage and implement
the provisions of the Plan. The Committee shall have the authority to interpret
the Plan, adopt and revise rules and regulations relating to the Plan and make
any other determinations which it believes necessary or advisable for the
administration of the Plan. Decisions and determinations by the Committee shall
be final and binding on Participants and other Employees except as otherwise
provided in Paragraph 18.       The Committee may delegate to such persons as
they select any powers and duties with respect to the Plan as the Committee
shall deem appropriate.   5.   Designation of Participants       The Committee
or its delegate(s) shall designate Participants in the Plan in any Year from
among those Employees who may be eligible to receive a Bonus, Performance Award
or Supplemental Compensation during that Year on the following terms:

  a.   The Committee or its delegate(s) shall notify those Employees whom it has
selected as Participants in the Plan no later than the end of the Year in which
the Bonus or Supplemental Compensation is earned or the end of the Performance
Period with respect to any Performance Award.     b.   The Committee may from
Year to Year, at its discretion, change the eligibility requirements for
participation in the Plan.

6.   Requirements for Participation

  a.   In order to participate in any Year, the Participant must complete and
return the Irrevocable Election Agreement no later than the dates set forth in
Section 6(b) and agree to defer a minimum of twenty-five percent (25%) of any
Bonus, Performance Award or Supplemental Compensation which the Company or
Subsidiary would otherwise pay to the Participant during such Year.

Page 3



--------------------------------------------------------------------------------



 



  b.   If a Participant desires to defer any Bonus, Performance Award or
Supplemental Compensation, or the required portion thereof, the Irrevocable
Election Agreement must be completed and returned (i) before the end of the Year
in which the Bonus or Supplemental Compensation is earned, or (ii) before the
end of the Performance Period with respect to any Performance Award.     c.   At
the time the Irrevocable Election Agreement is completed, the Participant shall
be required to specify the term of deferral and manner of payment in accordance
with the options provided in Section 8.     d.   Completion of the Irrevocable
Election Agreement as to any Bonus, Performance Award or Supplemental
Compensation shall subject the amount deferred to all the terms and conditions
of the Plan.

7.   Deferred Compensation Account       The Company shall establish a
bookkeeping liability, an Account, for each Participant in the Plan on the
following terms:

  a.   The Account shall serve solely as a device for determining the amount to
be paid to the Participant at the time specified for payment. The Account will
not be funded by the Company or the Subsidiary and it will not constitute or be
treated as funds set aside in trust or escrow and the Participant shall have no
proprietary right of any nature with respect to such Account.     b.   At such
time as a Bonus, Performance Award or Supplemental Compensation would otherwise
be paid to a Participant, his Account shall be credited with an amount equal to
that portion of the Bonus, Performance Award or Supplemental Compensation which
the Participant had designated to be deferred and be subject to this Plan
reduced by the Employee’s portion of any Social Security taxes which are payable
with respect to the deferred amounts.

Page 4



--------------------------------------------------------------------------------



 



  c.   As of September 30 in each Year, a Participant’s Account shall be
credited with interest at the prime rate of interest in effect on such
September 30 at AmeriTrust Company or its successor. Such interest shall be
credited on the average daily balance credited to the account during the twelve
(12) month period ending on such September 30th.     d.   Amounts payable to a
Participant or beneficiary pursuant to this Plan shall be debited to his Account
as of the date of payment. In the event a Participant or beneficiary shall be
entitled to receive the full amounts then credited to his Account, he shall also
be paid interest for the period from the preceding October 1 until the date of
payment. Such interest shall be computed at the prime rate of interest in effect
on the last day of the month next preceding the date of payment at AmeriTrust
Company or its successor. Payment of such interest shall be in lieu of interest
for such Year under paragraph c above.

8.   Payments of Deferred Compensation

  a.   The Participant shall specify the end of the deferral term in his
Irrevocable Election Agreement which ending date may be:

  1.   a specified date;     2.   the Participant’s Retirement;     3.   the
attainment of a specified age by the Participant; or     4.   any combination of
the foregoing.

  b.   The Participant shall specify in the Irrevocable Election Agreement to
have any Year’s deferral, together with interest accrued thereon, paid in a lump
sum or in a specified number of approximately equal annual installments. Payment
of the first installment or the lump sum shall be made on or before the
January 31st coinciding with or next following the end of the deferral term.

Page 5



--------------------------------------------------------------------------------



 



  c.   In the event of the Participant’s Termination, other than Termination
upon Retirement, or upon the Participant’s death after Retirement, and prior to
the end of the deferral term or before all installments have been paid with
respect to any Year’s deferral, the remaining balance as reflected on the
Participant’s Account shall be paid as follows:

  1.   if, under the Participant’s Irrevocable Election Agreement, the balance
of the Account would have been payable within five (5) years of the date of the
Participant’s Termination or death, then the Account shall be payable in
accordance with the Irrevocable Election Agreement; or     2.   if, under the
Participant’s Irrevocable Election Agreement, the balance of the Account would
not have been payable within five (5) years of the date of the Participant’s
Termination or death, then the Account shall be payable in five installments
commencing on the January 31st next following the Participant’s Termination or
death and on the four (4) succeeding January 31st. Each installment shall equal
the balance then credited to the Account divided by the remaining number of
unpaid installments.

  d.   Payments shall be made to the Participant, or in the event of the
Participant’s death, to the beneficiary provided according to Section 10. If no
beneficiary has been designated, payment shall be made to the Participant’s
spouse, if he or she survives the Participant, or, if the Participant does not
have a surviving spouse, payment shall be made to the Participant’s estate.    
e.   The Committee may in its sole discretion, accelerate the time and manner of
making payments from the Participant’s Account in the event of the Participant’s
Termination for any cause other than Retirement or upon the death of the
Participant after Retirement or an emergency or necessity involving hardship
affecting the personal or family affairs of any Participant or beneficiary of a
deceased Participant.

Page 6



--------------------------------------------------------------------------------



 



  f.   All payments made to a Participant, beneficiary of a deceased Participant
or the estate of the Participant pursuant to Section 8 shall be debited to the
Participant’s Account as of the date of payment.     g.   The Company shall have
the right to withhold and pay over any and all withholding taxes which it may be
required to collect under federal, state or local law with respect to payments
hereunder.

9.   Additional Distribution       If Bonuses deferred under this Plan are not
considered as pay in determining benefits under the Keithley Instruments, Inc.
Employees’ Pension Plan, as such Plan may be amended from time to time
hereafter, or the pension plan of a Subsidiary, then, if necessary, a
supplemental payment of equivalent actuarial value as determined by the
Company’s consulting actuaries for the pension plan shall be made by the
Company, or, if applicable, a Subsidiary, with each payment (which will be in
addition to the amounts payable under Paragraph 8) to compensate a Participant
for any reduction in benefits suffered under the pension plan due to the
deferral of a Bonus under this Plan.   10.   Designation of Beneficiary      
Each Participant shall have the right to designate a beneficiary or
beneficiaries to receive any amount credited to his Account remaining unpaid at
the Participant’s death. Such designation shall be effected by filing written
notification with the Committee and may be changed from time to time by similar
action. If the Participant fails to make such designation, any such unpaid
amount credited to his Account shall be paid to the Participant’s surviving
spouse, if any, or, if there is no surviving spouse, to the Participant’s estate
in the manner provided in Paragraph 8(c).   11.   Non-Alienation of Payments    
  Any amount payable from a Participant’s Account shall not be subject in any
manner to alienation, sale, transfer, assignment, pledge, attachment,
garnishment, or encumbrance of any

Page 7



--------------------------------------------------------------------------------



 



kind, by will, or by inter vivos instrument. Any attempt to alienate, sell,
transfer, assign, pledge or otherwise encumber any such payment, whether
presently or thereafter payable, shall not be recognized by the Committee or the
Company. Payments under the Plan shall not in any manner be subject to the debts
or liabilities of any Participant except that the Company shall have the right
to charge the Participant’s Account for any amounts due and owing to the Company
by the Participant. If a Participant shall attempt to alienate, sell, transfer,
assign, pledge or otherwise encumber payments under the Plan or any part
thereof, or if by reason of the Participant’s bankruptcy or other event
happening at any time such payments would devolve upon anyone else or would not
be enjoyed by the Participant, then the Committee, in its discretion, may
terminate the Participant’s interest in any such benefit, and hold or apply it
for the benefit of such Participant, the Participant’s spouse, children, or any
dependents, or any of them, in such manner as the Committee may deem proper.

12.   Incompetency       Every person receiving or claiming payments under this
Plan shall be conclusively presumed to be mentally competent until the date on
which the Committee receives a written notice, in form and manner acceptable to
the Committee, that such person is incompetent and that a guardian, conservator,
or other person legally vested with the care of the person’s estate has been
appointed. In the event a guardian or conservator of the estate of any person
receiving or claiming payments under this Plan shall be appointed by a court of
competent jurisdiction, payments may be made to such guardian or conservator
provided that proper proof of appointment and continuing qualification is
furnished in form and manner acceptable to the Committee. Any such payment so
made shall be a complete discharge of any liability therefor.   13.   Right to
Other Benefits       Participation in this Plan shall not disqualify a
Participant from the right to participate in other benefits of the Company or a
Subsidiary to which the Participant may be entitled. However,

Page 8



--------------------------------------------------------------------------------



 



deferral of amounts under this Plan may affect the extent of participation
depending on the terms of such other plan of the Company or a Subsidiary.

14.   No Right to Continued Employment       In no event shall participation in
this Plan give or be deemed to give a Participant any right to be retained in
the employ of the Company.   15.   Amendment or Termination of the Plan      
The Committee reserves the right to amend, modify or discontinue future
deferrals under the Plan at any time; provided, however, no such action shall:

  a.   reduce the then amount credited to any Participant’s account;     b.  
reduce the rate of interest to be credited until the date of payment to amounts
deferred prior to the date of such action;     c.   change the date of payment
or the manner of payment of any amounts deferred prior to the date of such
action or the interest thereon; or     d.   provide for any forfeiture of any
amounts deferred prior to the date of such action or the interest thereon;

without the express written consent of the Participant or the beneficiary of a
deceased Participant. Notice of amendments to or discontinuance of future
accruals under the Plan shall be given in writing to each Participant or
beneficiary of a deceased Participant.

This Plan shall terminate in the event that:

  a.   the Company shall sell substantially all its assets, the purchaser of
such assets shall fail or refuse to assume the obligations of the Company and
the Company shall make liquidating distributions to its shareholders; or     b.
  the Company shall institute proceedings to be adjudicated bankrupt, or shall
consent to the filing of a bankruptcy proceeding against it, or shall file a
petition or answer or

Page 9



--------------------------------------------------------------------------------



 



      consent seeking reorganization under the Bankruptcy Act or any similar
applicable federal or state law or shall make an assignment of its assets for
the benefit of creditors.

In the event of termination of this Plan, the Account balances of each
Participant and deceased Participant shall be payable immediately in a single
lump sum payment.

16.   Change of Control       In the event a Change of Control of the Company
has occurred or is about to occur, the Company shall notify each Participant and
each beneficiary of a deceased Participant, in writing, that a Change of Control
has occurred or is about to occur. Each Participant and each beneficiary of a
deceased Participant shall have the right, prior to the later of thirty
(30) days after the date of the Change of Control and thirty (30) days after
receipt of such notice, to elect to change the deferral term, or the manner of
payment of any amounts previously deferred under this Plan and may, for example,
elect to receive their full Account balance in an immediate lump sum payment.
For purposes of this Plan, a Change of Control shall be deemed to have occurred
if: (i) a tender offer shall be made and consummated for the ownership of 25% or
more of the outstanding voting securities of the Company; (ii) the Company shall
be merged or consolidated with another corporation and as a result of such
merger or consolidation less than 75% of the outstanding voting securities of
the surviving or resulting corporation shall be owned in the aggregate by the
former shareholders of the Company as the same shall have existed immediately
prior to such merger or consolidation; (iii) the Company shall sell
substantially all of its assets to another corporation which is not a
wholly-owned subsidiary; or (iv) a person within the meaning of Section 13(a)(9)
or of Section 13(d)(3) (as in effect on the date hereof) of the Securities
Exchange Act of 1934, shall acquire, other than by reason of inheritance,
twenty-five percent (25%) or more of the outstanding voting securities of the
Company (whether directly, indirectly, beneficially or of record). For purposes
of this Plan, ownership of voting securities shall take into account and

Page 10



--------------------------------------------------------------------------------



 



shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(l)(i) as in effect on the date hereof pursuant to the Securities
Exchange Act of 1934.

17.   Books and Records       The books and records to be maintained for the
purpose of the Plan shall be maintained by the Company at its own expense and
subject to the supervision and control of the Committee. All expenses of
administering the Plan shall be paid by the Company from its own funds.   18.  
Review of Claims or Determinations       Any Participant or beneficiary who
desires to make a claim for a benefit under the Plan or desires a determination
with respect to any provision of the Plan, shall send such claim or request in
writing to the Compensation Committee, Keithley Instruments, Inc., 28775 Aurora
Rd., Cleveland, Ohio 44139.       Any Participant or beneficiary who claims a
benefit under the Plan which is wholly or partially denied, or requests a
determination with respect to any provision of the Plan, shall be advised in
writing of the denial or determination of the Committee and its reason therefor.
Upon receipt of a written request which is filed with the Committee within sixty
(60) days after the claim is denied or the determination is made, such
Participant or beneficiary will be afforded a full and fair review by the
Committee of the claim denied or the determination made. The result of such
review by the Committee shall be delivered in writing within sixty (60) days
after the request for review is received and shall include specific reasons for
the decision.   19.   Governing Law       The Plan shall be construed,
administered and governed in all respects under and by the laws of the State of
Ohio.

Page 11



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
TO
KEITHLEY INSTRUMENTS, INC.
DEFERRED COMPENSATION PLAN
          This Amendment No. 1 is adopted this 8th day of September, 1984 by
Keithley Instruments, Inc. (the “Company”);
WITNESSETH:
          WHEREAS, the Company previously established the Keithley Instruments,
Inc. Deferred Compensation Plan, (the “Plan”), effective October 1, 1983; and
          WHEREAS, the Company reserved the right to amend the Plan pursuant to
Paragraph 15 thereof; and
          WHEREAS, the Company desires to amend the Plan in order to change the
method for calculating interest payable on amounts deferred thereunder and to
delete the Plan provisions regarding additional distributions to be made to a
Participant by the Company or a Subsidiary to compensate the Participant for
reductions in his benefits under the Keithley Instruments, Inc. Employees’
Pension Plan or a Subsidiary-sponsored pension plan due to his deferral of
bonuses under this Plan;
          NOW, THEREFORE, pursuant to Paragraph 15 of the Plan, the Company
hereby amends the Plan, effective September 8, 1984, as follows:
          1. Subparagraphs (c) and (d) of Paragraph 7 of the Plan are hereby
amended by the deletion of said subparagraphs and the substitution in lieu
thereof of new subparagraphs (c) and (d) to read as follows:

  “c.   As of September 30 in each Year, a Participant’s Account shall be
credited with interest. The rate of such interest shall equal the average of the
prime rates of interest for large money center banks as reported in the Wall
Street Journal for the last day of such September for which such rates are
reported and the last day

Page 1



--------------------------------------------------------------------------------



 



      of the December, March and June last preceding such September and for
which such rates are reported. Such interest shall be credited on the average
daily balance credited to the account during the twelve (12) month period ending
on such September 30th.     d.   Amounts payable to a Participant or beneficiary
pursuant to this Plan shall be debited to his Account as of the date of payment.
In the event a Participant or beneficiary shall be entitled to receive the full
amounts then credited to his Account, he shall also be paid interest for the
period from the preceding October 1 until the date of payment. The rate of such
interest shall equal the average of the prime rates of interest for large money
center banks as reported in the Wall Street Journal for the last day of the
December, March, June and September last preceding the date of payment and for
which such rates are reported. Payment of such interest shall be in lieu of
interest for such Year under paragraph c above.”

          2. Paragraph 9 of the Plan is hereby deleted in its entirety.
Hereafter the Plan shall have no Paragraph 9.

Page 2